DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/06/2022 has been entered.
Claims 18, 28, 34-37 and 44-46 are amended and claims 31 and 41 are newly canceled. Claims 18, 20, 22, 23, 25, 27-30, 32-40 and 42-46 are under examination.

Claim Interpretation
Independent claims 18, 28 and 37 have been amended to recite “administering daily to the patient 0.18 ml of a solution of recombinant FSH in water with a concentration of 33.3 µg of recombinant FSH per ml of water”. There is explicit support for the amount of FSH (in the form of follitropin delta) in water at a concentration of 33.3 µg (see p. 18, lines 25-27). There is not, however, ipsis verbis support in the application as originally filed for administering daily a volume of 0.18 ml of the recombinant FSH containing solution. There is however, at least implicit support for this amendment. Specifically, there are 1000 µl in 1 ml and 180 µl in 0.18 ml, so:
33.3 µg follitropin delta/1000 µl solution * 180 µl = 5.994 µg
One of ordinary skill in the art would appreciate that possessing 5.994 µg would place one in possession of 6 µg, within statistical error. Thus, the claims are interpreted as reading upon daily administration of 6 µg recombinant FSH.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/31/2022 was considered by the examiner. The reference B2 was struck through because the copy provided was illegible.

Rejections Withdrawn
Note: Any previous rejections over claims 31 and 41 are hereby withdrawn in response to Applicant’s cancelation of those claims.

Claim Rejections - 35 USC § 103
The rejection of claims 37 and 38 under 35 U.S.C. 103 as being unpatentable over Arce (WO 2013/020996—on IDS filed 05/15/2020) in view of Shiko Maruyama and Sayaka Nakamura (Economics and Human Biology 18 (2015) 125-138—hereafter “Maruyama”) is withdrawn in response to Applicant’s amendment of claim 37 to delete “Asian”, thus the rejection no longer requires the inclusion of the secondary reference by Maruyama.

The rejection of claims 18, 20, 25, 27, 29, 30 and 32-36 under 35 U.S.C. 103 as being unpatentable over Arce (WO 2013/020996—on IDS filed 05/15/2020) in view of the abstract presented by Ishihara (“A randomised, assessor-blind, AMH-stratified, dose-response trial in Japanese IVF/ICSI patients undergoing controlled ovarian stimulation with follitropin delta”, Abstract # P-673; p. i444, presented at the 33rd Annual Meeting of ESHRE, Geneva, Switzerland 2 to 5 July 2017—of record) is withdrawn upon further consideration.
Claim 18 recites that the patient has an AMH level ≥ 26 pmol/L and weighs less than 42 kg. Figure 8 of the Arce WO document (p. 30) depicts the effect of body weight on oocytes retrieved for the high AMH strata, defined therein as ranging from 15-45 pmol/L. The lowest weight depicted in Figure 8 of Arce is 45 kg, which is higher than the <42 kg recited in claim 18 and much higher than the <31.5 kg recited in clam 25. The 45 kg patient depicted in Figure 8 had approximately 12 oocytes retrieved at a dose of 5.2 µg FE999049 and just under about 16 oocytes retrieved at a dose of 6.9 µg FE999049. Although not depicted in Figure 8, one having ordinary skill in the art studying the curves in the graph would surmise it would not be predictable that in patients weighing less than 42 kg, a 6 µg FE999049 dose would result in a desired 8-14 oocyte yield (see p. 30, lines 14-15 of Arce). In summary, while the Arce WO document discloses that in “[a] patient with an AMH level of 30-44.9 pmol/L would be administered 120 IU FSH in the form of approximately 4-7 mg FE 999049”, a range that encompasses the recited follitropin range (p. 35, lines 6-8 and the Table), the preponderance of evidence within Arce does not suggest a 6 µg dose would be obvious in patients weighing less than 42 kg. 

The rejection of claims 22, 23, 28, 37-39, 40 and 42-46 under 35 U.S.C. 103 as being unpatentable over Arce (WO 2013/020996—on IDS filed 05/15/2020) in view of the abstract presented by Ishihara (cited above) is withdrawn upon further consideration. Regarding claims 37-38, claim 37 has been amended to delete “Asian”, thus the rejection no longer requires the inclusion of the secondary reference by Ishihara.
 Regarding claims 22, 23, 28, 39, 40 and 42-46, claim 28 recites that the patient has an AMH level of ≥ 40 pmol/L and weighs less than 52 kg. Arce discloses at Table 5a (pages 30-31) that in patients having AMH levels 35-45 pmol/L, the 5.2 µg FE999049 dose resulted in 8.5 oocytes retrieved; the 6.9 µg FE999049 dose result in 21 oocytes retrieved and the 8.6 µg FE999049 dose resulted in 11.3 oocytes retrieved, thus paradoxically, only the 6.9 µg dose resulted in a greater number of oocytes retrieved than the ideal 8-14 range. While Figure 8 of Arce depicts that a dose between 5.2 µg-6 µg FE999049 would result in an ideal number of oocytes retrieved in a 50 kg patient, this Figure pools the results from patients having AMH levels between 15-45 pmol/L, thus making it hard to predict whether 6 µg FE999049 administered to patients having AMH levels ≥ 40 pmol/L, as required by claim 28 and its dependents, would be similarly effective. In summary, while the Arce WO document discloses that in “[a] patient with an AMH level of 30-44.9 pmol/L would be administered 120 IU FSH in the form of approximately 4-7 mg FE 999049”, a range that encompasses the recited follitropin range (p. 35, lines 6-8 and the Table), the preponderance of evidence within Arce does not suggest a 6 µg dose would be obvious in patients having AMH levels ≥ 40 pmol/L.


Double Patenting
The rejection of claims 37 and 38 on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 14 and 15 of U.S. Patent No. 10,624,953 in view of Arce (WO 2013/020996) and Maruyama (Economics and Human Biology 18 (2015) 125-138) is withdrawn in response to Applicant’s amendment of claim 37 to delete “Asian”, thus the rejection no longer requires the inclusion of the secondary reference by Maruyama.

New Rejections
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 35 and 45 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 35 depends from claim 18, which has been amended to recite that patients are administered recombinant FSH daily. Claim 35, however, recites that the recombinant FSH is administered “less frequently than daily”, which does not properly limit claim 18 since it does not incorporate all the limitations of the independent claim. Similarly, claim 45 does not properly limit claim 28 because while claim 28 recites daily administration of recombinant FSH, claim 45 recites “less frequently than daily” administration. Applicant may cancel the claims, amend the claims to place them in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Arce (WO 2013/020996—on IDS filed 05/15/2020). As noted above under “Claim Interpretation”, amended independent claim 37 is interpreted as reading upon daily administration of 6 µg recombinant FSH. The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art. Figure 8 of the Arce WO document (p. 30) depicts the effect of body weight on oocytes retrieved for the high AMH strata, defined as 15-45 pmol/L. Looking at the curves in Figure 8, one having ordinary skill in the art would surmise that a patient having AMH levels ≥ 15 and weighing between 45-59 kg administered a dose between 5.2 µg to about 6.0 µg FE999049 would have between 12-14 oocytes retrieved, which is within the criterion of 8-14 oocytes (see p. 30, lines 14-15). Further, Arce note that if AMH levels are unavailable, a dose range of 6-11 µg FE999049 could be used, a dose that touches the dose encompassed by claims 37-38. Since Arce teaches the preferred embodiment of dosing according to the combination of body weight and AMH levels (p. 34, lines 24-29), it flows therefrom that the patient’s body weight is determined prior to treatment. 
The second factor to consider is to ascertain the differences between the prior art and the instant claims. While the prior art document of Arce does not disclose that one ml of solution contains 33.3 µg, it does teach and suggest a dose of about 6 µg FE 999049 for patients weighing ≥ 45 kg (see p. 35 and Figure 8). In addition, although Arce does not recite the doses in terms of the concentration of recombinant FSH in 0.18 ml of solution, this dose is equivalent to about 6 µg (see above and “Claim Interpretation). It would have been obvious to the person of ordinary skill in the art at the time the of the filing of the invention that to administer 6 µg because in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (see MPEP 2144.05). The person of ordinary skill in the art would have been motivated to administer 6 µg because Arce suggests this is a preferred daily dose (see, for example, p. 6, line 4). Furthermore, the person of ordinary skill in the art could have reasonably expected success because Figure 8 of Arce suggests an ideal range of oocytes retrieved at about the 6 µg dose.
Thus, the claims do not contribute anything non-obvious over the prior art.

Response to Arguments
While the rejection of record of has been withdrawn, Applicant’s argument at p. 8 is relevant and will be addressed herein.
Applicant argues at p. 8 that “applying Arce’s algorithm to a patient having a serum AMH level of 15-24.9 pmol/L and a bodyweight <60kg would result in a daily dose of 8.25-8.8 µg FSH.

This argument has been fully considered, but is not found persuasive. Applicant’s application of the Arce algorithm is limited to a patient weighing 55 kg, however, claims 37-38 are not so limited. Claim 37 requires only that the patient weigh < 60kg, and as noted above, in the range of ≥ 45 kg in patients having AMH levels ranging from 15-45 pmol/L, an approximate dose of 6 µg is depicted as suitable (see Figure 8 of Arce). In summary, the preponderance of evidence suggests that the 6 µg dose is an acceptable dose in a patient having AMH levels between 15-24.9 pmol/L and weighing < 60 kg. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may ≥be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 37 and 38 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-29 of U.S. Patent No. 9,694,052 in view of Arce (WO 2013/020996—of record). As noted above under “Claim Interpretation”, amended independent claim 37 is interpreted as reading upon daily administration of 6 µg recombinant FSH. Although the claims at issue are not identical, they are not patentably distinct from each other because in both cases the claims are drawn to treating infertility in a patient having a high serum AMH level with the same recombinant FSH. The difference between the claims are as follows.
The instant claims encompass a dose of 6 µg for a patient having an AMH level between 15 pmol/L to 24.9 pmol/L and weighing less than 60 kg, whereas the claims of the ‘052 patent recite administration of a dose of 0.09-0.19 µg to a patient with an AMH level ≥ 15 pmol/L.  A 0.11 µg/kg dose in a patient weighing 55 kg would be 6.05 µg, for example. A patient weighing between 55-59 kg would receive a dose of about 5.5-6.49 µg, which encompasses the dose in the claims. Although the AMH levels recited in the claims of the ‘052 patent are broader than the range of instant claims 37-38, one having ordinary skill in the art would not consider these groupings patentably distinguishable in this patient population based upon Figure 8 of the WO document by Arce. Figure 8 of the Arce WO document defines high AMH levels as those between 15-45 pmol/L, thus encompassing both instant claims 37-38 and the claims of the ‘052 patent. In Figure 8, a patient weighing between 45-59 kg administered a dose between 5.2 µg to about 6.0 µg FE999049 would result in approximately 12-14 oocytes retrieved, which is within the criterion of 8-14 oocytes (see p. 30, lines 14-15 of Arce). In summary, the patient population and dose recited in instant claims 37-38 is not patentably distinguishable from that which is recited in claims of the ‘052 patent. 

Claims 37-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 4 7 and 8 of U.S. Patent No. 11,291,708 in view of Arce (WO 2013/020996—of record). As noted above under “Claim Interpretation”, amended independent claim 37 is interpreted as reading upon daily administration of 6 µg recombinant FSH. Although the claims at issue are not identical, they are not patentably distinct from each other because in both cases the claims are drawn to treating infertility in a patient having a high serum AMH level with the same recombinant FSH. The difference between the claims are as follows.
The instant claims encompass a dose of 6 µg for a patient having an AMH level between 15 pmol/L to 24.9 pmol/L and weighing less than 60 kg, whereas the claims of the ‘708 patent recite administration of a dose of 0.09-0.19 µg to a patient with an AMH level ≥ 15 pmol/L.  A 0.11 µg/kg dose in a patient weighing 55 kg would be 6.05 µg, for example. A patient weighing between 55-59 kg would receive a dose of about 5.5-6.49 µg, which encompasses the dose in the claims. Although the AMH levels recited in the claims of the ‘708 patent are broader than the range of instant claims 37-38, one having ordinary skill in the art would not consider these groupings patentably distinguishable in this patient population based upon Figure 8 of the WO document by Arce. Figure 8 of the Arce WO document defines high AMH levels as those between 15-45 pmol/L, thus encompassing both instant claims 37-38 and the claims of the ‘708 patent. In Figure 8, a patient weighing between 45-59 kg administered a dose between 5.2 µg to about 6.0 µg FE999049 would result in approximately 12-14 oocytes retrieved, which is within the criterion of 8-14 oocytes (see p. 30, lines 14-15 of Arce). In summary, the patient population and dose recited in instant claims 37-38 is not patentably distinguishable from that which is recited in claims of the ‘708 patent. 

Claims 37-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,624,953 in view of Arce (WO 2013/020996—of record). As noted above under “Claim Interpretation”, amended independent claim 37 is interpreted as reading upon daily administration of 6 µg recombinant FSH. Although the claims at issue are not identical, they are not patentably distinct from each other because in both cases the claims are drawn to treating infertility in a patient having a high serum AMH level with the same recombinant FSH. The difference between the claims are as follows.
The instant claims encompass a dose of 6 µg for a patient having an AMH level between 15 pmol/L to 24.9 pmol/L and weighing less than 60 kg, whereas the claims of the ‘953 patent recite administration of a dose of 0.10-0.11 µg to a patient with an AMH level ≥ 35 pmol/L. In the embodiment of a patient weighing between 55-59 kg, this would mean a dose of about 5.5-6.49 µg, which encompasses the dose in the claims. Although the AMH levels recited in the ‘953 patent are higher than those of instant claims 37-38, one having ordinary skill in the art would not consider these groupings patentably distinguishable in this patient population based upon Figure 8 of the WO document by Arce. Figure 8 of the Arce WO document defines high AMH levels as those between 15-45 pmol/L, thus encompassing both instant claims 37-38 and the claims of the ‘953 patent.  In Figure 8, a patient weighing between 45-59 kg administered a dose between 5.2 µg to about 6.0 µg FE999049 would result in approximately 12-14 oocytes retrieved, which is within the criterion of 8-14 oocytes (see p. 30, lines 14-15 of Arce). In summary, the patient population and dose recited in instant claims 37-38 is not patentably distinguishable from that which is recited in claims of the ‘953 patent. 

Response to Arguments
Applicant argues at p. 9 that the obviousness-type double patenting relies on Arce and Maruyama to bridge the gap, but as shown above, that does not render obvious the subject matter of the claims.

This argument has been fully considered, but is not found persuasive. First, the document by Maruyama was not applied in the current rejections. Second, as noted above in response to Applicant’s argument at p. 8 that “applying Arce’s algorithm to a patient having a serum AMH level of 15-24.9 pmol/L and a bodyweight <60kg would result in a daily dose of 8.25-8.8 µg FSH,” Applicant’s application of the Arce algorithm is limited to a patient weighing 55 kg, however, claims 37-38 are not so limited. The preponderance of evidence set forth in the claims of US Patents 10,624,953, 11,291,708 and 9,694,052 and Arce suggests that the 6 µg dose is an acceptable dose in a patient having AMH levels between 15-24.9 pmol/L and weighing < 60 kg.

Conclusion
Claims 35, 37, 38 and 45 are rejected; claims 18, 20, 22, 23, 25, 27-30, 32-34, 36, 39, 40, 42-44 and 46 are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Claims 14-29 of US Patent 9,694,052 recite administering daily doses of FSH comprising α2,3- and α2,6-sialylation based upon bodyweight to patients having elevated AMH levels. Instant claim 18 encompasses treating a patient with an AMH level ≥ 26 pmol/L and a bodyweight < 42 kg with a daily dose of about 6 µg recombinant FSH. Based upon the dose and AMH parameters outlined in the claims of the ‘052 patent, a patient weighing 41 kg and having AMH levels ≥ 26 pmol/L could receive a daily dose of 0.14 µg/kg, which would be 5.74 µg. Instant claims 28 encompasses treating a patient with an AMH level ≥ 40 pmol/L and a bodyweight < 52 with a daily dose of about 6 µg recombinant FSH. Based upon the dose and AMH parameters outlined in the claims of the ‘052 patent, a patient having AMH ≥ 40 pmol/L and weighing 51 kg and could receive a daily dose of about 0.11, which would be 5.61 µg. While these doses are close to 6 µg, for the reasons outlined above regarding the teachings of the Arce WO document, the preponderance of evidence does not suggest a 6 µg dose would be obvious over the claims of the ‘052 patent in the patient populations recited in claims 18 and 28.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649